Lord, J.
In the absence of evidence, the defendant, as maker of the note in suit, is to be deemed as ultimately liable to pay it, between the parties to it. The defendant claims a deduction from the amount of the note because of a partial payment. Such payment is not pleaded; if made, it was not made by him; nor in his behalf; nor was it a payment, which, in law, would enure to his benefit; and the presiding judge has found as a fact that it was not made. This finding was upon competent and suffi cient testimony. Exceptions overruled.